MEMO ENDORSED
Applications DENIED. The current trial schedule is entirely the
product of Defendant's request for an adjournment of the prior trial
schedule, which request was predicated on a deposition that
ultimately was never conducted. (Dkt. #108, 109, 110). More
pointedly, Defendant has had more than six weeks since that
adjournment to resolve the scheduling issues he now raises, with or
without Court intervention, and it is too late in the day to further
disturb the Court's calendar or require Plaintiff's counsel to
accommodate Defendant's shifting plans for its witnesses.

The Court will not force Plaintiff's counsel to examine Defendant's
expert witness remotely at this late stage. Further, the Court does
not expect the jury will continue to hear new evidence into Thursday,
December 5, 2019. The parties own prediction for the length of trial
was three days (Dkt. #82), and the Court will not artificially extend
the length of trial on the record before it.

The parties are further advised that any joint request to modify the
current schedule for trial must be received on or before 4:00 p.m. on
November 27, 2019.

Dated:    November 26, 2019         SO ORDERED.
          New York, New York



                                    HON. KATHERINE POLK FAILLA
                                    UNITED STATES DISTRICT JUDGE
